DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I, Claims 1-7, in the reply filed on 11/25/2020 is acknowledged.

Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (PN 9,472,558).
Cheng et al. discloses, as shown in Figures, a semiconductor device comprising:
first and second sets of transistors arranged on a substrate (180 and a layer beneath, SOI, bulk semiconductor substrate, Col. 7, lines 19-26), each set comprising a pass transistor (110,110’) and a stacked complementary transistor pair (120,120’,130,130’) including a lower transistor (120,120’) and an upper transistor (130,130’),
wherein each transistor of the first set comprises a semiconductor channel (C1,C2,C3) extending between respective source and drain regions (S1,D1,S2,D2,S3,D3) along a horizontal first fin track (190,191,192), and each transistor of the second set comprises a semiconductor channel (C1,C2,C3) extending between respective source and drain regions (S1,D1,S2,D2,S3,D3) along a second fin track (190’,191’,192’) parallel to the first  fin track, and 
wherein the semiconductor channels (C1) of the pass transistors (110,110’) and the semiconductor channels (C2) of the lower transistors (120,120’) are arranged at a first level vertically above the substrate and the semiconductor channels (C3) of the upper transistors (130,130’) are arranged at a second level vertically above the first level; 
a first tall gate electrode (175) forming a common gate for the semiconductor channels of the first complementary transistor pair (120,130) and arranged along a horizontal first gate track (horizontal region including 175,175’,151,111’) transverse to the first and second fin tracks; 
a first short gate electrode (111) forming a gate for the semiconductor channel of the first pass transistor (110) and arranged along a second gate track (horizontal region including 111,151’,175,175’) parallel to the first gate track; 

a second short gate electrode (111’) forming a gate for the semiconductor channel of the second pass transistor (110’) and arranged along the first gate track; 
first and second contact arrangements (141,141’) arranged between the first and second gate tracks and forming a common drain contact for the transistors of the first set and the second set, respectively (drain and source are interchangeable);
a first cross-couple contact (140,140’) extending horizontally between and interconnecting the first tall gate electrode and the second contact arrangement; and
a second cross-couple contact (140,140’) extending horizontally between and interconnecting the second tall gate electrode and the first contact arrangement.

Regarding claim 2, Cheng et al. discloses the first cross-couple contact (140,140’) comprises a first end in contact with the first tall gate electrode (175,175’) at a first interface, a second end in contact with the second contact arrangement (141,141’) at a second interface, and a body extending from the first interface to the second interface in a horizontal path [Figure 1].

Regarding claim 4, Cheng et al. discloses the second cross-couple contact (140,140’) comprises a first end in contact with the second tall gate electrode (175,175’) at a first interface, a second end in contact with the first contact arrangement (141,141’) at a second interface, and a body extending from the first interface to the second interface in a horizontal path [Figure 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PN 9,472,558) in view of Huo et al. (US 2006/0220134).
Cheng et al. discloses the claimed invention including the semiconductor device as explained in the above rejection.  Cheng et al. does not disclose the horizontal path runs above the second short gate electrode.  However, Huo et al. discloses a semiconductor device having a horizontal path (380,385) runs above the gate electrode (530).  Note Figure 5 of Huo et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the horizontal path of Cheng et al. running above the short gate electrode, such as taught by Huo et al. in order to have the desired configuration.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PN 9,472,558) in view of Chang et al. (US 2011/0031473).
Regarding claim 5, Cheng et al. discloses the claimed invention including the semiconductor device as explained in the above rejection.  Cheng et al. does not disclose a first pair of gate trench spacers extending on opposite sides of and along the first gate track and the first cross-coupled contact extends through the sidewall spacer of the pair.  However, Chang et al. discloses a semiconductor device comprising a pair of gate trench spacers (1842,1844,1846,1848) extending on opposite sides of and along the gate track and the cross-coupled contact  

Regarding claim 6, Cheng et al. discloses the claimed invention including the semiconductor device as explained in the above rejection.  Cheng et al. does not disclose a second pair of gate trench spacers extending on opposite sides of and along the second gate track and the second cross-coupled contact extends through the sidewall spacer of the pair.  However, Chang et al. discloses a semiconductor device comprising a pair of gate trench spacers (1842,1844,1846,1848) extending on opposite sides of and along the gate track and the cross-coupled contact  (2402,2404) extends through the sidewall spacer of the pair.  Note Figure 24 of Chang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Cheng et al. having a second pair of gate trench spacers extending on opposite sides of and along the second gate track and the second cross-coupled contact extends through the sidewall spacer of the pair, such as taught by Chang et al. in order protect the gate electrodes from shorting circuits among other contacts.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PN 9,472,558) in view of Atanackovie et al. (US 2007/0018166).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897